DETAILED ACTION
The instant action is in response to application filed 20 Dec 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification is objected to for the following informalities:
¶4 appears to be a run-on sentence and improper grammar.  Also, no period is shown anywhere in the paragraph.  Applicant is cordially reminded that they are only limited to one period in the claims.
¶5, ¶7, ¶32 are also run-on sentences as well.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, 10-17, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nemula (US 8,169,203) in view of Srinivasan (US 2012/0262138).
As to claim 1,  Nemula discloses A low dropout (LDO) regulator, comprising: a differential amplifier (Fig. 1, 102) configured to generate an error signal (OTA out) on an output node (Vout) responsive to a difference between a feedback signal (110) and a reference signal 
Nemula does not explicityly dislcose and a variable resistor, in series with the capacitor, configured to vary a variable resistance responsive to the clamped mirrored current.
Srinivasan teaches and a variable resistor in series with the capacitor, configured to vary a variable resistance responsive to the clamped mirrored current (abstract “A feedback impedance with a variable resistance circuit and a Miller capacitance in series is coupled to an output of the buffer amplifier and the capacitive load.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nemula to use adaptive feedback as disclosed in Srinivasan to increase the dynamic optimization range of the amplifier.  
	As to claim 2, Nemula in view of Srinivasan teaches wherein the differential amplifier is further configured to generate the error signal as an error voltage signal (118).
	As to claim 3, Nemula in view of Srinivasan teaches further comprising: a pass transistor (108) configured to pass the output current responsive to the error voltage signal.
	As to claim 4, Nemula in view of Srinivasan teaches further comprising: a transconductor (Srinivasan  140) configured to transconduct the error voltage signal into a transconductor current (input into mirror 138); and an output current mirror ( Srinivasan  38) including a pass transistor (Srinivasan  108), wherein the output current mirror is configured to mirror the transconductor current into the output current (Srinivasan it is tied back via op amp 104).
	As to claim 8, Nemula in view of Srinivasan teaches wherein the clamped current mirror includes a current source (MP2/MP3) configured to source a reference current (Vdd-V126/conductive resistiance of the right side fet of item 124), and wherein the clamped current mirror is configured to clamp the clamped mirrored current from increasing above a clamped level that is proportional to the reference current (the voltage drop across the transistors prevents the current from rising above the reference).

Nemula does not explicityly dislcose and a variable resistor, in series with the capacitor, configured to vary a variable resistance responsive to the clamped mirrored current.
Srinivasan teaches and a variable resistor, coupled to the, capacitor configured to change a variable resistance responsive to the bias current  (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nemula to use adaptive feedback as disclosed in Srinivasan to increase the dynamic optimization range of the amplifier.
As to claim 11, Nemula in view of Srinivasan teaches wherein the variable resistor comprises a transistor (Srinivasan, Fig. 3, 312/310).  
As to claim 12, Nemula in view of Srinivasan teaches wherein the bias circuit includes a diode-connected transistor (MP3) configured to conduct the bias current, and wherein a gate of the diode-connected transistor is coupled to a gate of the transistor (MP4).
As to claim 13, Nemula in view of Srinivasan teaches obvious wherein the transistor is an NMOS transistor having a source coupled to ground and a drain coupled to the capacitor, and wherein the diode- connected transistor has a source coupled to ground (Srinivasan Fig. 3). 

As to claim 15, Nemula in view of Srinivasan teaches further comprising: a transconductor configured to transconduct the error voltage signal into a transconductor current; and a current mirror including the pass transistor, wherein the current mirror is configured to mirror the transconductor current into the output current (see rejection of claim 4 above).
As to claims 16-17, Nemula teaches a low dropout regulator, comprising: a clamped transconductor (126, 124) configured to transconduct an error voltage signal (OTA_out) into a clamped transconductance current (IOut sense); an output capacitor (124); and a pass transistor (108) configured to conduct an output current that is proportional to the clamped transconductor current to charge the output capacitor  with an output voltage, and a current source (MP2/MP3) configured to source a reference current (Vdd-V126/conductive resistiance of the right side fet of item 124), wherein the clamped transconductor is configured to clamp the clamped transconductor current at a clamped level that is proportional to the reference current (the voltage drop across the transistors prevents the current from rising above the reference).
Nemula does not explicitly disclose wherein the clamped transconductor includes: a first transistor configured to transconduct the error voltage signal into the clamped transconductor current.
Srinivasan teaches a low dropout regulator, comprising: a transconductor (108, 140) configured to transconduct an error voltage signal (110) into a transconductance current (I sense); an output capacitor (102); and a pass transistor (106) configured to conduct an output current that is proportional to the transconductor current to charge the output capacitor (102) with an output voltage (Vout), wherein the transconductor includes: a first transistor (108) configured to transconduct the error voltage signal into the transconductor current; and a current source (130) configured to source a current (Isense).

	As to claim 20, Nemula discloses a method for a low dropout (LDO) regulator, comprising: generating a bias current proportionally to an output current for the LDO regulator according to a first proportionality while the output current is less than a threshold level; generating the bias current proportionally to the output current according to a second proportionality, having a proportionality less than the first proportionality, while the output current is greater than the threshold level; and biasing an output node of a differential amplifier in the LDO regulator with the RC circuit (See rejection of claim 10 above, the apparatus reads on the method).
	Nemula does not disclose adjusting a variable resistance of a resistor-capacitor (RC) circuit responsive to the bias current.
	Srinivasan teaches adjusting a variable resistance of a resistor-capacitor (RC) circuit responsive to the bias current (Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nemula to use adaptive feedback as disclosed in Srinivasan to increase the dynamic optimization range of the amplifier. 
	As to claim 21, Nemula in view of Srinivasan teaches wherein adjusting the variable resistance of the RC circuit comprises adjusting a variable resistance of a transistor in the RC circuit responsive to the bias current (Srinivasan, Fig. 3).
	As to claim 22, Nemula in view of Srinivasan teaches further comprising: driving the output node of the differential amplifier with an error voltage signal responsive to a difference between a feedback voltage derived from an output voltage for the LDO regulator and a reference voltage (Nemula, Fig. 1).

	As to claim 24, Nemula in view of Srinivasan teaches further comprising: clamping the transconductance current at a clamped level (124).
Allowable Subject Matter
Claims 5-7, 9, 18-19 would be allowable if rewritten include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 5, the prior art fails to disclose: “further comprising: a first current mirror configured to mirror the transconductor current into a mirrored output current: and a second current mirror configured to mirror the mirrored output current into a mirrored current wherein the variable resistor is further configured to vary the variable resistance responsive to a sum of the mirrored current and the clamped mirrored current” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 9, the prior art fails to disclose: “wherein the clamped current mirror further includes: a reference current mirror configured to mirror the reference current into a mirrored reference current; a first transistor; a first diode-connected transistor configured to conduct the mirrored reference current through the first transistor; a second transistor having a gate connected to the first diode-connected transistor; a third transistor in series with the second transistor; a second diode-connected transistor configured to conduct a mirrored version of the output current, wherein the second diode-connected transistor has a gate connected to a gate of the first transistor and to a gate of the third transistor, and wherein the second transistor and 
As to claim 18, the prior art fails to disclose " wherein the clamped transconductor further includes: a reference current mirror configured to mirror the reference current into a mirrored reference current; a second transistor; a first diode-connected transistor configured to conduct the mirrored reference current through the second transistor; a third transistor having a gate connected to the first diode-connected transistor; and a fourth transistor in series with the third transistor.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Primary Examiner, Art Unit 2839